ORDER


PER CURIAM.

Defendant, John R. Jones, appeals from his convictions, after a jury trial, of unlawful use of a weapon, exhibiting, assault in the third degree and tampering with a witness. He was sentenced as a prior offender to three years for unlawful use of a weapon, one year for assault in the third degree and three years for tampering with a witness to run concurrently with each other. No jurisprudential purpose would be served by a written opinion on defendant’s direct appeal. Defendant’s conviction is affirmed. Rule 30.25(b).
Defendant also appeals the denial of his Rule 29.15 motion. The judgment of the trial court is based on findings of fact not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).
Defendant’s convictions and denial of defendant’s Rule 29.15 motion are affirmed.